DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Karlin on May 20, 2021.
The application has been amended as follows: 
Amend Claim 13 by:
Replacing “the electrode mixture slurry being supplied to an upper surface of the carbon nanotube sheet provided on the current collector between the third and fourth roller;” (lines 15-17) with “the electrode mixture slurry being supplied at a slurry applying portion between the third and fourth roller;”
Replacing “at the same height” (line 23) with “at a same height”
Amend Claim 10 by:
Replacing “a slurry applying portion” (line 10) with “the slurry applying portion”
Response to Amendment
In response to the amendment received February 16, 2021:
Claims 8-14 are pending. Claims 1-7 and 15 have been cancelled as per applicant’s request.
The previous rejection under 35 U.S.C. 103 has been withdrawn in light of the amendments 
	Response to Arguments
Applicant’s arguments, filed February 16, 2021 with respect to claims 8-14 have been fully considered and are persuasive in light of the amendments.  The rejection of December 15, 2020 has been withdrawn. 
Allowable Subject Matter
Claims 8-14 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest or render obvious the invention of at least claim 13.
Claim 13 teaches a method of manufacturing an electrode comprising the elements therein. Notably, the claim requires “a process of simultaneously .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C./Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729